DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
This action is in response to amendments and remarks filed on 12/10/2021. Claims 12 and 14-22 are considered in this office action. Claims 12, 17, and 19-22 have been amended. Claims 1-11 and 13 have been cancelled. Claims 12 and 14-22 are pending examination. Objections to the specification and claims 12, 17, and 19-22 and the 35 U.S.C. 112(b) rejections of claims 12-20 have been withdrawn in light of the instant amendments.
	In light of the amendments and upon further consideration of the independent claims, Examiner has withdrawn the 35 U.S.C. 102(a)(2) rejections of independent claims 12, 19, and 21-22, as well as the 35 U.S.C. 102(a)(2) and 103 rejections to the associated dependent claims. However, upon further search, additional prior art was found that appears to teach the limitations of the claims and is detailed below under Claim Rejections.
Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Cited reference Lee does not disclose the amended claim 12 limitation “if the steering demand is below a predetermined threshold value, the control module generates the steering signal ONLY if the brake indication signal indicates a braking request”
The Office Actions to date offer no evidence, but only conclusory hindsight, reconstruction and speculation, which does not constitute evidence that will support a proper obviousness finding
There have been no findings to establish that the amended claim 12 features are met by the reference relied upon, and any review of the reference, whether taken alone or combined, makes plain that it simply does not describe the features discussed above of the rejected claims
There is a present lack of any of the required factual findings that forces Applicant to resort to unwarranted speculation to ascertain exactly what facts underly the present obviousness rejections
The 35 U.S.C. 103 rejections are apparently being based on assertions that draw on facts within the personal knowledge of the Examiner and no support was provided for the otherwise conclusory and unsupported assertions

Applicant's arguments A.-E. have been fully considered but they are not persuasive.
Applicant’s arguments A. and C. with respect to claim 12 pertain to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.
In response to Applicant's argument B. that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Examiner provided a motivation for each recited combination of references that can be found in the knowledge generally available to one or ordinary skill in the art and from the cited references themselves.
Applicant's arguments D.-E. fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguish them from the references. In the previous Office Action mailed 09/20/2021, Examiner provided explicit citations to various prior art references and mapped each explicit citation to the applicable claim limitation which it taught.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“control module” in Claim 12-14, 16-19, interpreted by Examiner as corresponding to a processor that executes stored instructions described in Pg. 12 lines 14-18 of the instant specification
“sensor unit” in Claim 12, 13, and 19, interpreted by Examiner as corresponding to a plurality of sensors described in Pg. 10 lines 13-15 of the instant specification
“selection module” in Claim 14 and 15, interpreted by Examiner as corresponding to part of the control module and comprising an interface for the driver of the vehicle described in Pg. 3 lines 16-17 and Pg. 4 lines 1-2 of the instant specification
“traffic jam assistant unit” in Claim 16, interpreted by Examiner as corresponding to part of the sensor unit described in Pg. 10 lines 13-14 of the instant specification
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 19, and 21-22 recite the limitation "the steering signal" in line 9, line 11, line 9, and line 12, respectively.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 14-18 and claim 20 are rejected based on rejected base claim 12 and claim 19, respectively, for the same rationale as stated above.
Regarding claim 17, the term “a steering signal” in lines 3-4 is unclear and renders the claim indefinite. It is unclear whether the “steering signal” in claim 17 is referring to the same “steering signal” recited previously in claim 12, or to a different “steering signal”. Therefore, the claim is indefinite.
Claims 21-22 recite the limitation "the steering demand" in line 5 and line 7, respectfully.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 14, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (CN1796204A) in view of Takagi et al. (US 2009/0228174 A1).
Regarding claim 12, Takeda teaches “A steering control system for a commercial vehicle (Par. [0004] lines 1-4 teaches a lane departure prevention system for preventing a vehicle from deviating from a driving lane by imparting a yaw moment to the vehicle), comprising: a sensor unit for detecting a braking request or a deceleration of the vehicle (Par. [0029] lines 1-5 teaches a brake pedal 1 that, when depressed, boosts the brake hydraulic pressure by the master cylinder 3; Par. [0037] lines 1-2 teaches a master cylinder pressure sensor 17 for detecting the output pressure of the master cylinder 3; Par. [0101] lines 1-2 teaches determining the driver performs a braking operation) and for detecting a lateral offset (Par. [0035] lines 3-4 teaches a camera unit 13 calculates the lateral displacement X of the vehicle from the lane centerline) and, based thereon, to generate a brake indication signal (Par. [0101] lines 1-3 teaches when it is determined that the vehicle tends to deviate from the driving lane (i.e. based on the detected lateral offset) and the driver performs a braking operation, the vehicle is decelerated by adding the braking force to the master cylinder hydraulic pressure generated by the braking operation) and a steering demand (Par. [0009] lines 1-7 teaches when the vehicle is judged as about to deviate from the driving lane based on the position information of the vehicle relative to the driving lane, a yaw moment (steering demand) is applied to the vehicle), wherein the commercial vehicle includes a braking system, which is configured, based on the steering demand, to brake dissymmetrically side wheels of the vehicle to steer the vehicle based on a resulting yaw moment (Par. [0026] lines 3-4 teaches a braking system for independently controlling the braking force applied to the left, right, front, and rear wheels; Par. [0107] line 5 to Par. [0108] line 2 teaches calculating the target yaw moment Ms applied to the vehicle by the lane departure prevention control, and based on the lane deviation and braking force difference control, the braking force on each wheel is actuated and the target yaw moment is applied to the vehicle); a control module to receive the brake indication signal and the steering demand (Par. [0016] line 1 teaches a controller performs the lane departure control method; Par. [0037] lines 1-2 and 8 teaches a master cylinder pressure sensor 17 detects the output pressure of the master cylinder 3 (brake indication signal) and sends the signal to controller 8; Par. [0089] lines 1-2 teaches the target yaw moment (steering demand) Ms is calculated using the lateral displacement of the vehicle); wherein if the steering demand is below a predetermined threshold value, the control module generates [wheel braking] only if the brake indication signal indicates a braking request (Par. [0109] lines 1-3 teaches when the vehicle tends to deviate from the lane but the braking force difference control flag is set to OFF (lateral offset |Xs|-XL is less than a threshold value, where the target yaw moment Ms (steering demand) is proportional to the later offset and may be compared with a control threshold (Par. [0094] lines 1-4)), the target yaw moment Ms is applied to the vehicle by turning the wheels (i.e. dissymmetric braking is not used to apply the target yaw moment when the steering demand is less than a threshold); Par. [0101] lines 1-3 teaches when it is determined that the vehicle tends to deviate from the driving lane and the driver performs the braking operation, a braking force is added to the master cylinder hydraulic pressure (implying that even if the steering demand is less than a threshold, braking will be applied to the vehicle is a braking indication request is received)); wherein if the steering demand exceeds the predetermined threshold value, the control module generates the steering signal even if the brake indication signal is not present or indicates no braking request (Par. [0109] lines 4-6 teaches when the vehicle tends to deviate from the lane and the braking force difference control flag is set to ON (lateral offset |Xs|-XL is equal to or greater than a threshold value, where the target yaw moment Ms (steering demand) is proportional to the later offset and may be compared with a control threshold (Par. [0094] lines 1-4)), the target yaw moment Ms is applied to the vehicle by applying a braking force difference to the wheels), wherein the control module is configured to provide the steering signal to the braking system to brake the vehicle dissymmetrically to steer the vehicle (Par. [0026] lines 3-4 teaches a braking system for independently controlling the braking force applied to the left, right, front, and rear wheels; Par. [0107] line 5 to Par. [0108] line 2 teaches calculating the target yaw moment Ms applied to the vehicle by the lane departure prevention control, and based on the lane deviation and braking force difference control, the braking force on each wheel is actuated and the target yaw moment is applied to the vehicle), wherein the sensor unit includes at least one sensor to detect a misalignment representing the lateral offset, of the vehicle with the traffic lane (Par. [0035] lines 3-4 teaches a camera unit 13 calculates the yaw angle φ, formed by the traffic lane and the longitudinal axis of the vehicle, and the lateral displacement X of the vehicle from the lane centerline), and wherein the control module is configured to receive, as the steering demand, a sensor signal from at least one sensor indicating the misalignment (Par. [0048] lines 1-3 teaches the tendency to deviate from the lane is determined according to the comparison result of the position of the vehicle, determined using the yaw angle φ and current lateral displacement X0 of the vehicle) and to generate the steering signal to correct the misalignment and to further follow the traffic lane (Par. [0088] line 1 to Par. [0089] line 2 teaches the target yaw moment Ms (steering signal) is calculated using the lateral displacement to prevent the vehicle from deviating from the roadway (correcting the misalignment to follow the lane))”. However, Takeda does not explicitly teach the control module “generates the steering signal only if the brake indication signal indicates a braking request”.
	From the same field of endeavor, Takagi teaches the control module “generates the steering signal only if the brake indication signal indicates a braking request (Fig. 4 and Par. [0049] line 1 through Par. [0050] line 8 teaches a controller 3 determines a lift and right wheel brake/drive force distribution quantity among the wheels to produce a yaw moment (steering signal) to steer the vehicle after a driver’s brake operation; when the controller determines the brake operation is performed by the driver, controller 3 proceeds from step S600 (Driver’s Brake Operation?) to step S700 (Determine Each Wheel Brake/Drive Torque from Distribution Quantity and Brake Operation Quantity), and when the controller 3 determines the brake operation is not performed by the driver, the controller 3 terminates the process (does not generate the steering signal); and Par. [0128] lines 4-5 and 7-9 teaches preventing deviation out of the road and the driving assistance system produces a yaw moment (steering signal) by adjusting the brake force distribution at the same time of a driver’s brake operation)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Takeda to incorporate the teachings of Takagi to have the control module taught by Takeda generate the steering signal only if the brake indication signal indicates a braking request as taught by Takagi.
	The motivation for doing so would be to perform a control action in a comfortable manner giving sufficient consideration to the intention of the driver, and preventing unnatural feeling (Takagi, Par. [0126] lines 13-16).
Regarding claim 14, the combination of Takeda and Takagi teaches all the limitations of claim 12 above, and further teaches “the commercial vehicle includes a steering system to steer wheels in response to a primary steering signal by controlling a steering angle of steered wheels (Takeda, Par. [0027] lines 2-5 teaches a vehicle with an active steering system capable of changing the angle of steering of the steered wheels), wherein the control module includes a selection module configured to select a first steering mode or a second steering mode (Takeda, Par. [0009] lines 7-8 teaches applying a yaw moment to the vehicle and switching between (selecting) a first method and a second method), wherein in the first steering mode the vehicle is steered by controlling a steering angle and in a second steering mode the vehicle is steered by controlling a braking signal for at least one vehicle wheel (Par. [0009] lines 7-10 teaches applying a yaw moment to the vehicle (steering the vehicle) and switching between a first method, which applies the yaw moment to the vehicle only by turning the wheels (controlling a steering angle), and a second method, which applies the yaw moment to the vehicle by selectively applying a differential braking force to the wheels), and wherein the control module is configured to generate the primary steering signal if the first steering mode is selected (Par. [0096] lines 1-2 teaches when the deviation flag Fout is ON and the braking force difference control flag Fgs is OFF (i.e., first steering mode is selected), the target yaw moment Ms is applied to the vehicle by steering the wheels (primary steering signal is generated)), and to generate the steering signal if the second steering mode is selected (Par. [0098] lines 1-4 teaches when both the deviation flag Fout and the braking force difference control flag Fgs are ON (i.e., second steering mode is selected), the braking force difference is applied to the wheels (steering signal))”.
Regarding claim 19, Takeda teaches “A vehicle (Par. [0026] line 1 teaches a vehicle), comprising: a braking system, which is configured, based on a steering demand, to brake dissymmetrically side wheels of the vehicle to steer the vehicle based on a resulting yaw moment (Par. [0026] lines 3-4 teaches a braking system for independently controlling the braking force applied to the left, right, front, and rear wheels; Par. [0107] line 5 to Par. [0108] line 2 teaches calculating the target yaw moment Ms applied to the vehicle by the lane departure prevention control, and based on the lane deviation and braking force difference control, the braking force on each wheel is actuated and the target yaw moment is applied to the vehicle); and a steering control system (Par. [0004] lines 1-4 teaches a lane departure prevention system for preventing a vehicle from deviating from a driving lane by imparting a yaw moment to the vehicle), including: a sensor unit for detecting a braking request or a deceleration of the vehicle (Par. [0029] lines 1-5 teaches a brake pedal 1 that, when depressed, boosts the brake hydraulic pressure by the master cylinder 3; Par. [0037] lines 1-2 teaches a master cylinder pressure sensor 17 for detecting the output pressure of the master cylinder 3; Par. [0101] lines 1-2 teaches determining the driver performs a braking operation) and for detecting a lateral offset (Par. [0035] lines 3-4 teaches a camera unit 13 calculates the lateral displacement X of the vehicle from the lane centerline) and, based thereon, to generate a brake indication signal (Par. [0101] lines 1-3 teaches when it is determined that the vehicle tends to deviate from the driving lane (i.e. based on the detected lateral offset) and the driver performs a braking operation, the vehicle is decelerated by adding the braking force to the master cylinder hydraulic pressure generated by the braking operation) and a steering demand (Par. [0009] lines 1-7 teaches when the vehicle is judged as about to deviate from the driving lane based on the position information of the vehicle relative to the driving lane, a yaw moment (steering demand) is applied to the vehicle); and a control module to receive the brake indication signal and the steering demand (Par. [0016] line 1 teaches a controller performs the lane departure control method; Par. [0037] lines 1-2 and 8 teaches a master cylinder pressure sensor 17 detects the output pressure of the master cylinder 3 (brake indication signal) and sends the signal to controller 8; Par. [0089] lines 1-2 teaches the target yaw moment (steering demand) Ms is calculated using the lateral displacement of the vehicle); wherein if the steering demand is below a predetermined threshold value, the control module generates [wheel braking] only if the brake indication signal indicates a braking request (Par. [0109] lines 1-3 teaches when the vehicle tends to deviate from the lane but the braking force difference control flag is set to OFF (lateral offset |Xs|-XL is less than a threshold value, where the target yaw moment Ms (steering demand) is proportional to the later offset and may be compared with a control threshold (Par. [0094] lines 1-4)), the target yaw moment Ms is applied to the vehicle by turning the wheels (i.e. dissymmetric braking is not used to apply the target yaw moment when the steering demand is less than a threshold); Par. [0101] lines 1-3 teaches when it is determined that the vehicle tends to deviate from the driving lane and the driver performs the braking operation, a braking force is added to the master cylinder hydraulic pressure (implying that even if the steering demand is less than a threshold, braking will be applied to the vehicle is a braking indication request is received)); wherein if the steering demand exceeds the predetermined threshold value, the control module generates the steering signal even if the brake indication signal is not present or indicates no braking request (Par. [0109] lines 4-6 teaches when the vehicle tends to deviate from the lane and the braking force difference control flag is set to ON (lateral offset |Xs|-XL is equal to or greater than a threshold value, where the target yaw moment Ms (steering demand) is proportional to the later offset and may be compared with a control threshold (Par. [0094] lines 1-4)), the target yaw moment Ms is applied to the vehicle by applying a braking force difference to the wheels), wherein the control module is configured to provide the steering signal to the braking system to brake the vehicle dissymmetrically to steer the vehicle (Par. [0026] lines 3-4 teaches a braking system for independently controlling the braking force applied to the left, right, front, and rear wheels; Par. [0107] line 5 to Par. [0108] line 2 teaches calculating the target yaw moment Ms applied to the vehicle by the lane departure prevention control, and based on the lane deviation and braking force difference control, the braking force on each wheel is actuated and the target yaw moment is applied to the vehicle), wherein the sensor unit includes at least one sensor to detect a misalignment representing the lateral offset, of the vehicle with the traffic lane (Par. [0035] lines 3-4 teaches a camera unit 13 calculates the yaw angle φ, formed by the traffic lane and the longitudinal axis of the vehicle, and the lateral displacement X of the vehicle from the lane centerline), and wherein the control module is configured to receive, as the steering demand, a sensor signal from the at least one sensor indicating the misalignment (Par. [0048] lines 1-3 teaches the tendency to deviate from the lane is determined according to the comparison result of the position of the vehicle, determined using the yaw angle φ and current lateral displacement X0 of the vehicle) and to generate the steering signal to correct the misalignment and to further follow the traffic lane (Par. [0088] line 1 to Par. [0089] line 2 teaches the target yaw moment Ms (steering signal) is calculated using the lateral displacement to prevent the vehicle from deviating from the roadway (correcting the misalignment to follow the lane))”. However, Takeda does not explicitly teach the control module “generates the steering signal only if the brake indication signal indicates a braking request”.
	From the same field of endeavor, Takagi teaches the control module “generates the steering signal only if the brake indication signal indicates a braking request (Fig. 4 and Par. [0049] line 1 through Par. [0050] line 8 teaches a controller 3 determines a lift and right wheel brake/drive force distribution quantity among the wheels to produce a yaw moment (steering signal) to steer the vehicle after a driver’s brake operation; when the controller determines the brake operation is performed by the driver, controller 3 proceeds from step S600 (Driver’s Brake Operation?) to step S700 (Determine Each Wheel Brake/Drive Torque from Distribution Quantity and Brake Operation Quantity), and when the controller 3 determines the brake operation is not performed by the driver, the controller 3 terminates the process (does not generate the steering signal); and Par. [0128] lines 4-5 and 7-9 teaches preventing deviation out of the road and the driving assistance system produces a yaw moment (steering signal) by adjusting the brake force distribution at the same time of a driver’s brake operation)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Takeda to incorporate the teachings of Takagi to have the control module taught by Takeda generate the steering signal only if the brake indication signal indicates a braking request as taught by Takagi.
	The motivation for doing so would be to perform a control action in a comfortable manner giving sufficient consideration to the intention of the driver, and preventing unnatural feeling (Takagi, Par. [0126] lines 13-16).
Regarding claim 21, Takeda teaches “A method of controlling a steering for a commercial vehicle (Par. [0004] lines 1-4 teaches a lane departure prevention system for preventing a vehicle from deviating from a driving lane by imparting a yaw moment to the vehicle), the method comprising: receiving and/or detecting sensor signals, using a sensor unit, indicating a braking request or a deceleration of the vehicle (Par. [0016] line 1 teaches a controller performs the lane departure control method; Par. [0037] lines 1-2 and 8 teaches a master cylinder pressure sensor 17 detects the output pressure of the master cylinder 3 (brake indication signal) and sends the signal to controller 8; Par. [0029] lines 1-5 teaches a brake pedal 1 that, when depressed, boosts the brake hydraulic pressure by the master cylinder 3; Par. [0037] lines 1-2 teaches a master cylinder pressure sensor 17 for detecting the output pressure of the master cylinder 3; Par. [0101] lines 1-2 teaches determining the driver performs a braking operation) and a lateral offset of the vehicle (Par. [0035] lines 3-4 teaches a camera unit 13 calculates the lateral displacement X of the vehicle from the lane centerline), wherein the commercial vehicle includes a braking system, which is configured, based on the steering demand, to brake dissymmetrically side wheels of the vehicle to steer the vehicle based on a resulting yaw moment (Par. [0026] lines 3-4 teaches a braking system for independently controlling the braking force applied to the left, right, front, and rear wheels; Par. [0107] line 5 to Par. [0108] line 2 teaches calculating the target yaw moment Ms applied to the vehicle by the lane departure prevention control, and based on the lane deviation and braking force difference control, the braking force on each wheel is actuated and the target yaw moment is applied to the vehicle); generating, based on the sensor signals, a brake indication signal (Par. [0101] lines 1-3 teaches when it is determined that the vehicle tends to deviate from the driving lane (i.e. based on the detected lateral offset) and the driver performs a braking operation, the vehicle is decelerated by adding the braking force to the master cylinder hydraulic pressure generated by the braking operation) and the steering demand (Par. [0009] lines 1-7 teaches when the vehicle is judged as about to deviate from the driving lane based on the position information of the vehicle relative to the driving lane, a yaw moment (steering demand) is applied to the vehicle), wherein if the steering demand is below a predetermined threshold value, generating [wheel braking] if the brake indication signal indicates a braking request (Par. [0109] lines 1-3 teaches when the vehicle tends to deviate from the lane but the braking force difference control flag is set to OFF (lateral offset |Xs|-XL is less than a threshold value, where the target yaw moment Ms (steering demand) is proportional to the later offset and may be compared with a control threshold (Par. [0094] lines 1-4)), the target yaw moment Ms is applied to the vehicle by turning the wheels (i.e. dissymmetric braking is not used to apply the target yaw moment when the steering demand is less than a threshold); Par. [0101] lines 1-3 teaches when it is determined that the vehicle tends to deviate from the driving lane and the driver performs the braking operation, a braking force is added to the master cylinder hydraulic pressure (implying that even if the steering demand is less than a threshold, braking will be applied to the vehicle is a braking indication request is received)), and wherein if the steering demand exceeds the predetermined threshold value, generating the steering signal even if the brake indication signal is not present or indicates no braking request (Par. [0109] lines 4-6 teaches when the vehicle tends to deviate from the lane and the braking force difference control flag is set to ON (lateral offset |Xs|-XL is equal to or greater than a threshold value, where the target yaw moment Ms (steering demand) is proportional to the later offset and may be compared with a control threshold (Par. [0094] lines 1-4)), the target yaw moment Ms is applied to the vehicle by applying a braking force difference to the wheels); and providing the steering signal to the braking system to brake at least one side wheel of the vehicle (Par. [0026] lines 3-4 teaches a braking system for independently controlling the braking force applied to the left, right, front, and rear wheels; Par. [0107] line 5 to Par. [0108] line 2 teaches calculating the target yaw moment Ms applied to the vehicle by the lane departure prevention control, and based on the lane deviation and braking force difference control, the braking force on each wheel is actuated and the target yaw moment is applied to the vehicle), wherein the sensor unit includes at least one sensor to detect a misalignment representing the lateral offset, of the vehicle with the traffic lane (Par. [0035] lines 3-4 teaches a camera unit 13 calculates the yaw angle φ, formed by the traffic lane and the longitudinal axis of the vehicle, and the lateral displacement X of the vehicle from the lane centerline), and wherein a control module is configured to receive, as the steering demand, a sensor signal from at least one sensor indicating the misalignment (Par. [0048] lines 1-3 teaches the tendency to deviate from the lane is determined according to the comparison result of the position of the vehicle, determined using the yaw angle φ and current lateral displacement X0 of the vehicle) and to generate the steering signal to correct the misalignment and to further follow the traffic lane (Par. [0088] line 1 to Par. [0089] line 2 teaches the target yaw moment Ms (steering signal) is calculated using the lateral displacement to prevent the vehicle from deviating from the roadway (correcting the misalignment to follow the lane))”. However, Takeda does not explicitly teach “generating the steering signal if the brake indication signal indicates a braking request”.
	From the same field of endeavor, Takagi teaches “generating the steering signal if the brake indication signal indicates a braking request (Fig. 4 and Par. [0049] line 1 through Par. [0050] line 8 teaches a controller 3 determines a lift and right wheel brake/drive force distribution quantity among the wheels to produce a yaw moment (steering signal) to steer the vehicle after a driver’s brake operation; when the controller determines the brake operation is performed by the driver, controller 3 proceeds from step S600 (Driver’s Brake Operation?) to step S700 (Determine Each Wheel Brake/Drive Torque from Distribution Quantity and Brake Operation Quantity), and when the controller 3 determines the brake operation is not performed by the driver, the controller 3 terminates the process (does not generate the steering signal); and Par. [0128] lines 4-5 and 7-9 teaches preventing deviation out of the road and the driving assistance system produces a yaw moment (steering signal) by adjusting the brake force distribution at the same time of a driver’s brake operation)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Takeda to incorporate the teachings of Takagi to include in the method taught by Takeda generating the steering signal only if the brake indication signal indicates a braking request as taught by Takagi.
	The motivation for doing so would be to perform a control action in a comfortable manner giving sufficient consideration to the intention of the driver, and preventing unnatural feeling (Takagi, Par. [0126] lines 13-16).
Regarding claim 22, Takeda teaches “A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: a program code arrangement having a program code for controlling a steering for a commercial vehicle (Par. [0004] lines 1-4 teaches a lane departure prevention system for preventing a vehicle from deviating from a driving lane by imparting a yaw moment to the vehicle; Par. [0023] line 1 teaches a process of determining a lane departure control method executed by the controller), by performing the following: receiving and/or detecting sensor signals, using a sensor unit, indicating a braking request or a deceleration of the vehicle (Par. [0016] line 1 teaches a controller performs the lane departure control method; Par. [0037] lines 1-2 and 8 teaches a master cylinder pressure sensor 17 detects the output pressure of the master cylinder 3 (brake indication signal) and sends the signal to controller 8; Par. [0029] lines 1-5 teaches a brake pedal 1 that, when depressed, boosts the brake hydraulic pressure by the master cylinder 3; Par. [0037] lines 1-2 teaches a master cylinder pressure sensor 17 for detecting the output pressure of the master cylinder 3; Par. [0101] lines 1-2 teaches determining the driver performs a braking operation) and a lateral offset of the vehicle (Par. [0035] lines 3-4 teaches a camera unit 13 calculates the lateral displacement X of the vehicle from the lane centerline), wherein the commercial vehicle includes a braking system, which is configured, based on the steering demand, to brake dissymmetrically side wheels of the vehicle to steer the vehicle based on a resulting yaw moment (Par. [0026] lines 3-4 teaches a braking system for independently controlling the braking force applied to the left, right, front, and rear wheels; Par. [0107] line 5 to Par. [0108] line 2 teaches calculating the target yaw moment Ms applied to the vehicle by the lane departure prevention control, and based on the lane deviation and braking force difference control, the braking force on each wheel is actuated and the target yaw moment is applied to the vehicle); generating, based on the sensor signals, a brake indication signal (Par. [0101] lines 1-3 teaches when it is determined that the vehicle tends to deviate from the driving lane (i.e. based on the detected lateral offset) and the driver performs a braking operation, the vehicle is decelerated by adding the braking force to the master cylinder hydraulic pressure generated by the braking operation) and the steering demand (Par. [0009] lines 1-7 teaches when the vehicle is judged as about to deviate from the driving lane based on the position information of the vehicle relative to the driving lane, a yaw moment (steering demand) is applied to the vehicle), wherein if the steering demand is below a predetermined threshold value, generating [wheel braking] only if the brake indication signal indicates a braking request (Par. [0109] lines 1-3 teaches when the vehicle tends to deviate from the lane but the braking force difference control flag is set to OFF (lateral offset |Xs|-XL is less than a threshold value, where the target yaw moment Ms (steering demand) is proportional to the later offset and may be compared with a control threshold (Par. [0094] lines 1-4)), the target yaw moment Ms is applied to the vehicle by turning the wheels (i.e. dissymmetric braking is not used to apply the target yaw moment when the steering demand is less than a threshold); Par. [0101] lines 1-3 teaches when it is determined that the vehicle tends to deviate from the driving lane and the driver performs the braking operation, a braking force is added to the master cylinder hydraulic pressure (implying that even if the steering demand is less than a threshold, braking will be applied to the vehicle is a braking indication request is received)), and wherein if the steering demand exceeds the predetermined threshold value, generating the steering signal even if the brake indication signal is not present or indicates no braking request (Par. [0109] lines 4-6 teaches when the vehicle tends to deviate from the lane and the braking force difference control flag is set to ON (lateral offset |Xs|-XL is equal to or greater than a threshold value, where the target yaw moment Ms (steering demand) is proportional to the later offset and may be compared with a control threshold (Par. [0094] lines 1-4)), the target yaw moment Ms is applied to the vehicle by applying a braking force difference to the wheels); and providing the steering signal to the braking system to brake at least one side wheel of the vehicle (Par. [0026] lines 3-4 teaches a braking system for independently controlling the braking force applied to the left, right, front, and rear wheels; Par. [0107] line 5 to Par. [0108] line 2 teaches calculating the target yaw moment Ms applied to the vehicle by the lane departure prevention control, and based on the lane deviation and braking force difference control, the braking force on each wheel is actuated and the target yaw moment is applied to the vehicle), wherein the sensor unit includes at least one sensor to detect a misalignment representing the lateral offset, of the vehicle with the traffic lane (Par. [0035] lines 3-4 teaches a camera unit 13 calculates the yaw angle φ, formed by the traffic lane and the longitudinal axis of the vehicle, and the lateral displacement X of the vehicle from the lane centerline), and wherein a control module is configured to receive, as the steering demand, a sensor signal from at least one sensor indicating the misalignment (Par. [0048] lines 1-3 teaches the tendency to deviate from the lane is determined according to the comparison result of the position of the vehicle, determined using the yaw angle φ and current lateral displacement X0 of the vehicle) and to generate the steering signal to correct the misalignment and to further follow the traffic lane (Par. [0088] line 1 to Par. [0089] line 2 teaches the target yaw moment Ms (steering signal) is calculated using the lateral displacement to prevent the vehicle from deviating from the roadway (correcting the misalignment to follow the lane))”. However, Takeda does not explicitly teach “generating the steering signal only if the brake indication signal indicates a braking request”.
	From the same field of endeavor, Takagi teaches “generating the steering signal only if the brake indication signal indicates a braking request (Fig. 4 and Par. [0049] line 1 through Par. [0050] line 8 teaches a controller 3 determines a lift and right wheel brake/drive force distribution quantity among the wheels to produce a yaw moment (steering signal) to steer the vehicle after a driver’s brake operation; when the controller determines the brake operation is performed by the driver, controller 3 proceeds from step S600 (Driver’s Brake Operation?) to step S700 (Determine Each Wheel Brake/Drive Torque from Distribution Quantity and Brake Operation Quantity), and when the controller 3 determines the brake operation is not performed by the driver, the controller 3 terminates the process (does not generate the steering signal); and Par. [0128] lines 4-5 and 7-9 teaches preventing deviation out of the road and the driving assistance system produces a yaw moment (steering signal) by adjusting the brake force distribution at the same time of a driver’s brake operation)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Takeda to incorporate the teachings of Takagi to include in the program code taught by Takeda generating the steering signal only if the brake indication signal indicates a braking request as taught by Takagi.
	The motivation for doing so would be to perform a control action in a comfortable manner giving sufficient consideration to the intention of the driver, and preventing unnatural feeling (Takagi, Par. [0126] lines 13-16).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (CN1796204A) in view of Takagi et al. (US 2009/0228174 A1) and further in view of Lu (US 2005/0206224 A1).
Regarding claim 15, the combination of Takeda and Takagi teaches all the limitations of claim 14 above, however the combination of Takeda and Takagi does not explicitly teach “wherein the selection module includes an interface for the driver of the commercial vehicle to enable to driver to select either the first steering mode or the second steering mode in response to an interaction with the interface”.
	From the same field of endeavor, Lu teaches “wherein the selection module includes an interface for the driver of the commercial vehicle to enable to driver to select either the first steering mode or the second steering mode in response to an interaction with the interface (Par. [0068] lines 1-9 teaches a mode selector 64 coupled to controller 26 can be a manually activated mechanism like a push button, or it can be a voice recognition system. In either case, the mode selector acts as an interface for the driver to manually input and select the driving mode)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Takeda and Takagi to incorporate the teachings of Lu to have the selection module taught by the combination of Takeda and Takagi include an interface that enables the driver to select a steering mode as taught by Lu.
	The motivation for doing so would be to enable the vehicle to know and/or control the operating conditions of the vehicle included in various modes (Lu, Par. [0082] lines 13-16).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (CN1796204A) in view of Takagi et al. (US 2009/0228174 A1) and further in view of Fung et al. (US 2018/0105180 A1).
Regarding claim 16, the combination of Takeda and Takagi teaches all the limitations of claim 12 above, however the combination of Takeda and Takagi does not explicitly teach “wherein the commercial vehicle includes a traffic jam assistant unit to operate the vehicle in a traffic jam assistant mode, and wherein the control module is configured to steer the vehicle in the traffic jam assistant mode based on the steering signal”.
	From the same field of endeavor, Fung teaches “wherein the commercial vehicle includes a traffic jam assistant unit (Par. [0127] line 2, low speed follow system 230) to operate the vehicle in a traffic jam assistant mode, and wherein the control module is configured to steer the vehicle in the traffic jam assistant mode based on the steering signal (It is noted that the traffic jam assistant mode as taught in the claimed invention refers to a driving mode in slow traffic situations where the vehicle maintains a secure distance to the preceding vehicle while following the traffic lane. Fung teaches in Par. [0127] lines 1-7, that the low speed follow system allows the vehicle to follow the preceding vehicle at a set distance. Also in Par. [0257] lines 8-10, Fung teaches a limitation of individual wheel braking to steer)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Takeda and Takagi to incorporate the teachings of Fung to include in the steering system taught by the combination of Takeda and Takagi a traffic jam assistant unit to operate the vehicle in a traffic jam assistant mode where the vehicle would follow the preceding vehicle while maintaining a secure distance, and the control module is configured to steer the vehicle via steer by brake, as taught by Fung.
	The motivation for doing so would be to reduce the need for a driver to constantly press and depress the acceleration pedal in slow traffic situations (Fung, Par. [0127] lines 5-7). This motivation taught in Fung is related to the motivation taught in the examined application, where the need for a traffic jam assistant unit would allow for less brake lining wear due to less frequent braking. The combining the teachings of Fung with the combination of Takeda and Takagi would allow the driver to press and depress the acceleration pedal less often, resulting in the vehicle having less brake lining wear.
Regarding claim 18, the combination of Takeda and Takagi teaches all the limitations of claim 12 above, and further teaches “wherein the vehicle includes at least one object sensor for detecting a vehicle ahead, and wherein the control module is configured to receive sensor signals from the object sensor (Takagi, Par. [0037] lines 6-9 teaches forward information obtaining section 3B processes image information obtained by stereo camera 5, and thereby senses road boundaries and obstacle (e.g., a vehicle ahead) using information extracted by image processing)”. However, the combination of Takeda and Takagi does not explicitly teach the control module configured to “generate the steering signal to follow the vehicle ahead”.
	From the same field of endeavor, Fung teaches the control module configured to “generate the steering signal to follow the vehicle ahead (Par. [0131] lines 1-10 teaches the motor vehicle 100 includes an auto cruise control system 238 (ACC system) that automatically controls the vehicle to maintain a predetermined following distance behind a preceding vehicle and includes components for monitoring the relative position of a preceding vehicle; Par. [0249] lines 1-5 teaches applying braking to one or more brakes of the motor vehicle 100 (generating the steering signal) to reduce allowable error between the yaw rate and the steering yaw rate and to maintain the motor vehicle 100 close to the driver intended path (i.e., the path following the vehicle ahead))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Takeda and Takagi to incorporate the teachings of Fung to have the control module taught by the combination of Takeda and Takagi generate the steering signal to follow a vehicle ahead as taught by Fung.
	The motivation for doing so would be to help minimize the distance between the driver intended path and the actual vehicle path (Fung, Par. [0248] lines 17-18).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (CN1796204A) in view of Takagi et al. (US 2009/0228174 A1) and further in view of Lee et al. (US 2013/0253793 A1).
Regarding claim 17, the combination of Takeda and Takagi teaches all the limitations of claim 12 above, however the combination of Takeda and Takagi does not explicitly teach “wherein the vehicle includes at least one lane sensor for detecting a lane and a neighboring lane, and wherein the control module is configured to receive sensor signals from the lane sensor and to generate a steering signal to change the lane to the neighboring lane autonomously”.
	From the same field of endeavor, Lee teaches “wherein the vehicle includes at least one lane sensor (Par. [0089] line 1, lane detection sensor 302) for detecting a lane and a neighboring lane, and wherein the control module (lane centering controller 212) is configured to receive sensor signals from the lane sensor (Par. [0090] lines 3-8, lane detection sensors send lane information to the sensor fusion unit 304 which computes the lane information to determine a vehicle traveling path, and this information may be forwarded to the Lane Centering Controller 212) and to generate a steering signal to change the lane to the neighboring lane autonomously (Par. [0088] line 4 through Par. [0089] line 7, the Lane Centering controller will follow the desired traveling path that the sensor fusion unit sends, which includes a lane change. The Lane centering controller may generate braking controls to the vehicle to generate a yaw moment so that the vehicle is steered into the desired lane)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Takeda and Takagi to incorporate the teachings of Lee to include in the steering system taught by the combination of Takeda and Takagi a lane sensor that detects a neighboring lane, and a control module that receives the sensor signals to generate a steering signal to change the lane to the neighboring lane autonomously, as taught by Lee.
	The motivation for doing so would be to allow for increased control over vehicle direction changes by specifically using the brakes (more precise brake steering control) (Lee, Par. [0069] lines 1-3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (CN1796204A) in view of Takagi et al. (US 2009/0228174 A1) and further in view of Jonasson et al. (US 10,046,743 B2).
Regarding claim 20, the combination of Takeda and Takagi teaches all the limitations of claim 19 above, and further teaches “wherein the steering system includes a steering column which is turned during steering in the first steering mode (Takeda, Par. [0027] lines 2-4 teaches the  vehicle includes a front active steering system (which is known to include a steering column) capable of changing the angle of the steering wheel manually operated by the driver and the steering angle of the front steered wheels; Par. [0096] lines 1-2 teaches when the deviation flag Fout is ON and the braking force difference control flag Fgs is OFF (first steering mode), the target yaw moment is applied to the vehicle by steering the front or rear wheels)”. However, the combination of Takeda and Takagi does not explicitly teach “wherein the vehicle is a commercial vehicle with a steering system having a positive scrub radius to amplify steering operation by dissymmetrically braking”.
	From the same field of endeavor, Jonasson teaches “wherein the vehicle is a commercial vehicle with a steering system having a positive scrub radius (Claim 3 claims a steering system wherein the scrub radius is positive) to amplify steering operation by dissymmetrically braking (Col. 3 Line 1 – 5 teaches that having a positive scrub radius can ensure a relatively large lateral turning displacement while braking, and Col. 7 Line 60 – 62 teaches selective braking of individual vehicle wheels, which provides sufficient structure for dissymmetric braking)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the of the combination of Takeda and Takagi to incorporate the teachings of Jonasson to include in the vehicle comprising a braking system configure to brake dissymetrically that is taught by the combination of Takeda and Takagi, a positive scrub radius to increase the steering ability while performing dissymmetric braking, as taught by Jonasson.
	The motivation for doing so would be to ensure a higher turning ability while braking to steer, and the vehicle can follow its intended path more accurately (Jonasson, Col. 3 Line 1-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Baumgartner (US 20170174194 A1) teaches a vehicle braking method.
Tange (US 8457868 B2) teaches a lane keeping assistance device and method.
Chong (WO 2014054937 A1) teaches an automatic vehicle braking system and control method thereof.
Kageyama (US 9567003 B2) teaches a steering control device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665